DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 02/01/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-8, 11, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremaine (US 2011/0087834).
Regarding claim 1, Tremaine teaches a memory chip (206), comprising: a first set of pins (electrically connection through silicon via) configured to allow the memory chip to be coupled to a first microchip or device (106) via a first wiring; a second set of pins (electrically connection through silicon via) configured to allow the memory chip to be coupled to a second microchip or device (110a-110d) via a second wiring; and a data mover (208) configured to facilitate access to the second microchip or device, via the second set of pins, to read data from the second microchip or device ([0050]) and write data to the second microchip or device ([0049]) (figs. 2, 3, 9, 10 and [0037]-[0039]). Tremaine further teaches the memory chip (206) electrically connected to the first microchip or devices (106) and the plurality of H-D Memory (110) through silicon via ([0038], pins as claimed).  Tremaine does not explicitly teach the memory chip (206) is separated from the plurality of H-D Memory (110), instead, as the memory package (202).  However, one of ordinary skill in the art would have recognized to easily separate the memory chip (206) from the plurality of H-D Memory (110) in considering the separation as shown in figure 2 in which the memory package (202) comprises memory (206) and memory (110). Therefore, it would have been obvious to a person of 
	Regarding claims 2-6, Tremaine further teaches wherein data stored in a portion of the memory chip is accessible by or through the first microchip or device via the first set of pins and further limitations as claimed (figs. 3 and 11-13).
	Regarding claim 7, Tremaine further teaches comprising logical-to-physical mapping for the second microchip or device that is configured to use the bundle changed addresses as input (fig. 4).
	Regarding claim 8, Tremaine further teaches wherein the second microchip or device comprises logical-to-physical mapping for itself that is configured to use the bundled changed addresses as input once the bundled changed addresses are sent in a write request to the second microchip or device (fig. 4).
	Regarding claim 11, Tremaine further teaches wherein the memory chip is a dynamic random-access memory (DRAM) chip, and wherein the memory chip comprises a plurality of DRAM cells ([0026]).
	Regarding claim 16, Tremaine teaches a system, comprising: an intermediate memory chip (206); a first memory chip (one of 110a-110d); and a second memory chip (other one of 110a-110d), and wherein the intermediate memory chip comprises: a first set of pins (electrically connection through silicon via) configured to allow the intermediate memory chip to be coupled to the first memory chip via first wiring; a second set of pins (electrically connection through silicon via) configured to allow the 
As shown in fig. 3, Tremaine teaches each of the first and second memory chips or devices (high-density chips 110a-110d) is electrically connected to the intermediate memory chip (memory chip 206) through silicon via ([0038]).  Tremaine does not explicitly teach the second wiring is separate from the first wiring as claimed.  However, one of ordinary skill in the art would have easily recognized that the connections between the intermediate memory chip (206) and plurality of memory chips or devices (high-density chips 110a-110d) as claimed would be separated connections so that data can be separately communicated.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tremaine for the second wiring to be separated from the first wiring since it is just a matter of design options to provide separate wirings for communications between the chips.  Moreover, it has been decided that separating of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (V)(C).
	Regarding claim 20, Tremaine teaches a system, comprising: an intermediate memory chip (206); a second memory chip (other one of 110a-110d); and a processor chip (one of 110a-110d), and wherein the intermediate memory chip comprises: a first set of pins (electrically connection through silicon via) configured to allow the intermediate memory chip to be coupled to the processor chip via first wiring; a second set of pins (electrically connection through silicon via) configured to allow the 
As shown in fig. 3, Tremaine teaches each of the first memory chip or device (which serves as processor chip) and second memory chip or device (high-density chips 110a-110d) is electrically connected to the intermediate memory chip (memory chip 206) through silicon via ([0038]).  Tremaine does not explicitly teach the second wiring is separate from the first wiring as claimed.  However, one of ordinary skill in the art would have easily recognized that the connections between the intermediate memory chip (206) and plurality of memory chips or devices (high-density chips 110a-110d) as claimed would be separated connections so that data can be separately communicated.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tremaine for the second wiring to be separated from the first wiring since it is just a matter of design options to provide separate wirings for communications between the chips.  Moreover, it has been decided that separating of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (V)(C).
Claims 9, 10, 12, 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremaine in view of Karamcheti et al. (US 2014/0281121, hereinafter “Karamcheti”).
Regarding claims 9, 10, 12, 13 and 17, Tremaine teaches all subject matter claimed as applied above.  Tremaine further teaches memories are volatile or flash 
Regarding claim 18, Tremaine as modified by Karamcheti teaches all subject matter claimed as applied above.  Tremaine further teaches wherein the second memory chip is a flash memory chip, and wherein the flash memory chip comprises a plurality of flash memory cells (fig. 15 and [0026]).
Regarding claim 19, Tremaine teaches all subject matter claimed as applied above.  Tremaine further teaches memories are volatile or flash memories ([0026]) but fails to teach the first memory chip is a dynamic random-access memory (DRAM).  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tremaine for the first memory chip is DRAM in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of using an alternative and well-known memory for the memory chip.  As evidently teaches in Karamcheti: [0056].
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremaine in view of Nishizawa et al. (US 2005/0189426, hereinafter “Nishizawa”).

However, Nishizawa teach memory chip comprising an encryption engine and further limitations as claimed (fig. 8 and [0058]-[0063]).
In view of Nishizawa’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tremaine by incorporating the teaching of Nishizawa so as to enhance security purposes.
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant argued to the rejection by mainly arguing that Tremaine fails to teach “a data mover configured to facilitate access to a second microchip, via a second set of pins (separate from a first set of pins coupled to a first microchip), to read data from the second microchip and write data to the second microchip”. Examiner respectfully disagrees.  See explanation as indicated in section 6 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUYEN K VO/Primary Examiner, Art Unit 2887